Citation Nr: 1608302	
Decision Date: 03/01/16    Archive Date: 03/09/16

DOCKET NO.  09-26 848	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Whether a May 2006 rating decision which assigned an effective date of September 28, 2005, for the grant of dependency and indemnity compensation (DIC) benefits may be revised on the basis of clear and unmistakable error (CUE).


REPRESENTATION

Appellant represented by:	Douglas J. Rosinski, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel


INTRODUCTION

The Veteran had active service from September 1969 to October 1970, and from October 1970 to April 1973.  The Veteran died in December 2003.  The appellant is the Veteran's surviving spouse. 

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from an October 2008 administrative decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan, which denied the appellant's claim for an effective date earlier than September 28, 2005 for the grant of DIC benefits.  

In December 2011, the Board remanded the claim for additional development.  In August 2014, the Board denied the claim. 

The appellant appealed to the U.S. Court of Appeals for Veterans Claims (Court).  In May 2015, while her case was pending at the Court, the VA's Office of General Counsel and appellant's representative filed a Joint Motion requesting that the Court vacate the Board's August 2014 decision.  That same month, the Court issued an Order vacating the August 2014 Board decision.  In August 2015, the Board remanded the claim for additional development.  

In December 2015, the appellant's attorney submitted a motion for another hearing before the Board.  No good cause was cited for the need of an additional hearing.  A claimant is entitled to "a hearing" before the Board, which was provided to the appellant in August 2010.  38 C.F.R. § 20.700(a)(2015).  As set forth in the decision below, the determination herein is favorable to the appellant, and it would be adverse to her interests to delay the issuance of this decision in order to afford her a hearing.  

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" system to insure a total review of the evidence.

A Travel Board hearing was held in August 2010 before the undersigned.  A transcript of the hearing testimony is in the claims file.


FINDINGS OF FACT

1.  The Veteran died in December 2003. 

2.  In January 2004, the appellant filed a claim for lump-sum death benefits with the Social Security Administration (SSA).

3.  VA received no notice or evidence that the lump-sum death benefit had been awarded.

4.  The appellant filed a September 2005 claim for dependency and indemnity compensation (DIC) and other benefits with VA.

5.  The law in effect at the time of the RO's May 2006 rating decision authorized VA to consider the January 2004 claim for a lump-sum death payment as a joint claim for the purpose of establishing the effective date of the appellant's entitlement to DIC.  



CONCLUSIONS OF LAW

1.  The May 10, 2006 rating decision involved CUE in the assignment of an effective date of September 28, 2005 for the grant of dependency and indemnity compensation (DIC) benefits.  38 U.S.C.A. §§ 5107, 5101, 5110(b)(2), 7105 (West 2014 & Supp. 2015); 38 C.F.R. §§ 3.102, 3.104, 3.153 (2015).

2.  An earlier effective date of December 18, 2003 is warranted for the appellant's DIC award.  38 U.S.C.A. § 5105 (West 2014); 38 C.F.R. § 3.153 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Facts

The appellant argues that an effective date prior to September 28, 2005 is warranted for the grant of service connection for the cause of the Veteran's death, and derivative grant of DIC, based on her claim that there was clear and unmistakable error (CUE) in a May 2006 RO rating decision.  

She also contends that the RO knew, or should have been deemed to know, of the Veteran's death in December 2003.  The Board notes that under the facts and circumstances, much of its August 2014 decision remains applicable and has largely been repeated herein.

In November 2002, the Veteran filed claims for service connection for posttraumatic stress disorder (PTSD), diabetes mellitus, type II, and depression.  In May 2003, the Veteran expressed disagreement with that decision.  The Veteran died in December 2003, prior to the adjudication of his service connection claims for depression, PTSD and diabetes mellitus, type II. 

In December 2003, the appellant filed a claim for lump-sum death benefits with the Social Security Administration (SSA).  Neither the appellant nor SSA advised VA that the lump-sum death benefit had been awarded.

In a May 2004 administrative decision, the RO determined that the Veteran was not barred from receiving payment of monetary Veterans' benefits arising from his first period of service, and so notified the Veteran.  The appellant did not advise the RO that the Veteran had died.  

On September 28, 2005, VA received a completed VA Form 21-534 (Application for DIC, Death Pension and Accrued Benefits by a Surviving Spouse of Child).  

In May 2006, the RO issued two ratings decisions.  In the first, the RO addressed the Veteran's service connection claims (for accrued benefits purposes) which were on appeal at the time of his death; the RO inter alia granted service connection for diabetes mellitus, type 2.  This rating decision addressed the claims filed by the Veteran himself prior to his death.

In the second rating decision issued in May 2006, the RO granted service connection for cause of the Veteran's death, with an effective date of September 28, 2005, and entitlement to Dependents' Educational Assistance, with an effective date of December 18, 2003.  The appellant did not appeal either of these decisions, and they therefore became final.  See 38 U.S.C.A. § 7105 (West 2014 & Supp. 2015); 38 C.F.R. § 20.1103 (2015).

In June 2008, the appellant filed a claim for an effective date prior to September 28, 2005 for the award of DIC benefits.  She asserted, "I feel that 'Clear [and] Unmistakable Error' was made on the original DIC grant" (i.e., the May 2006 rating decision which granted the appellant's DIC claim and assigned an effective date of September 28, 2005).  See appellant's June 2008 statement.  

The RO accepted this as a claim for an effective date prior to September 28, 2005 for the award of DIC, and the RO developed and adjudicated the matter as raising a "freestanding" earlier effective date.  In October 2008, the RO denied the claim for an effective date prior to September 28, 2005 for the award of DIC. 

The appellant appealed, and in December 2011, the Board noted that only a request for revision of a final decision based on a claim of CUE could result in the assignment of an earlier effective date, citing Rudd v. Nicholson, 20 Vet. App. 296 (2006).  The Board noted that the appellant had expressly stated that she intended to seek an earlier effective date based on a claim of CUE in the RO's May 2006 rating decision.  As this issue had not been adjudicated by the RO, the Board therefore remanded the issue for adjudication, citing Bernard v. Brown, 4 Vet. App. 384 (1993); Godfrey v. Brown, 7 Vet. App. 398 (1995).  

In July 2012, the RO denied the appellant's claim for an earlier effective date for DIC, based on a claim of CUE in a May 2006 RO decision.  In August 2014, the Board denied the claim.  The Board noted that although the Veteran died in December 2003, the appellant had not asserted, and there was no evidence to show, that she filed a formal or informal claim for service connection with VA for the cause of the Veteran's death prior to September 28, 2005.

The appellant appealed to the U.S. Court of Appeals for Veterans Claims (Court).  In May 2015, while her case was pending at the Court, the VA's Office of General Counsel and appellant's representative filed a Joint Motion requesting that the Court vacate the Board's August 2014 decision.  That same month, the Court issued an Order vacating the August 2014 Board decision.  The Order stated that the Board erred in not addressing 38 U.S.C. § 5105(b) and 38 C.F.R. § 3.153.  The Court's Order directed the Board to consider "additional arguments and evidence."   

Following a Remand by the Board in August 2015, the appellant, in October 2015, provided a copy of a January 2004 letter from SSA advising her that he claim for a lump-sum death benefits based on the Veteran's death had been granted.  

II. Governing law and regulations

Previous determinations that are final and binding, including decisions of service connection and other matters, will be accepted as correct in the absence of clear and unmistakable error (CUE).  Where evidence establishes such error, the prior rating decision will be reversed or amended.  For the purpose of authorizing benefits, the rating or other adjudicatory decision which constitutes a reversal of a prior decision on the grounds of CUE has the same effect as if the corrected decision had been made on the date of the reversed decision.  38 C.F.R. § 3.105(a). 

CUE is a very specific and rare kind of "error."  It is the kind of error, of fact or of law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  Simply to claim CUE on the basis that previous adjudications had improperly weighed and evaluated the evidence can never rise to the stringent definition of CUE.  Similarly, neither can broad-brush allegations of "failure to follow the regulations" or "failure to give due process," or any other general, nonspecific claim of "error."  Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993). In addition, failure to address a specific regulatory provision involves harmless error unless the outcome would have been manifestly different.  Id. at 44. 

The Court has held that there is a three-pronged test to determine whether CUE is present in a prior determination: (1) "[e]ither the correct facts, as they were known at the time, were not before the adjudicator (i.e., more than a simple disagreement as to how the facts were weighed or evaluated) or the statutory or regulatory provisions extant at the time were incorrectly applied," (2) the error must be "undebatable" and of the sort "which, had it not been made, would have manifestly changed the outcome at the time it was made," and (3) a determination that there was CUE must be based on the record and law that existed at the time of the prior adjudication in question.  Damrel v. Brown, 6 Vet. App. 242, 245 (1994) (quoting Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) (en banc)). 

The Court has consistently stressed the rigorous nature of the concept of CUE.  However, the Court's May 2015 Order clearly directed that the appellant be offered an opportunity to provide additional evidence and arguments, and to show that 38 U.S.C.A. § 5105 and 38 C.F.R. § 3.153 were applicable to the determination of the correct effective date in this case.  

The evidence received since the Court's 2015 Order show that the correct facts, as known at the time to the appellant and SSA, were not before VA.  The provisions of 38 U.S.C.A. § 5105(b), which the Court has stated must be considered in the legal analysis of this case, require VA to deem "any" application to SSA for survivors' benefits a claim for survivors' benefits for VA purposes if a survivor of a Veteran filed the application with SSA.  

In this case, had the RO acted in accordance with the law and policies accepted by the Court as constituting the law of this case, and had VA known of the appellant's 2004 receipt of a lump-sum death benefits from SSA, the claim to SSA for those benefits would have qualified as a "deemed" claim for VA purposes.  The Court's direction as to the law of this case is consistent with the Court's findings in Van Valkenburg v. Shinseki, 23 Vet. App. 113 (2009) (noting that the Secretary acknowledges that there is no single "jointly prescribed form" agreed to between VA and SSA, and acknowledging that, in practice, a claim for survivor's benefits can be filed on any SSA form).  

The basis of the Court's direction that CUE may be found in this case, based on additional argument and evidence, even though these correct facts (earlier SSA filing) were not of record at the time of the rating decision in 2006, or indeed until after the 2015 appeal to the CAVC, is not clear to the Board.  However, given the Court's Order that the additional evidence be considered, and the manifest change in outcome if that evidence is deemed to have been of record at the time of the May 2006 rating decision, the Board finds, based on the law as applied by the Court to this case, that there was CUE in the March 2006 rating decision. 

Consequently, the facts and the law sustain a finding that the correct effective date for the award of service connection for the cause of the Veteran's death, and the award of DIC, was the date of the Veteran's death in December 2003.  Under such circumstances, where the claim is deemed to have been received within a year following the Veteran's death, the effective date of the award is the first day of the month in which the death occurred.  38 C.F.R. § 3.816(d)(2), (3), (4) (2014).


ORDER

The appeal is granted, and an earlier effective date, December 18, 2003, is authorized for the grant of DIC benefits, subject to law and regulations governing the effective date of an award of compensation.   




____________________________________________
TRESA M. SCHLECHT
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


